Name: Council Implementing Decision 2014/387/CFSP of 23 June 2014 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  criminal law;  Asia and Oceania
 Date Published: 2014-06-24

 24.6.2014 EN Official Journal of the European Union L 183/72 COUNCIL IMPLEMENTING DECISION 2014/387/CFSP of 23 June 2014 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof. Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), and in particular Article 30(1) thereof, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) The information relating to one person listed in Annex I to Decision 2013/255/CFSP should be updated. (3) In view of the gravity of the situation, twelve persons should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP. (4) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at, Luxembourg, 23 June 2014. For the Council The President C. ASHTON (1) OJ L 147, 1.6.2013, p. 14. ANNEX 1. The entry concerning the person listed below, as set out in Section A of Annex I to Decision 2013/255/CFSP, is replaced by the following entry: Name Identifying information Reasons Date of listing 152. Dr. Qadri ( ) (a.k.a. Kadri) Jamil ( ) (a.k.a. Jameel) Former Vice Prime Minister for Economic Affairs, former Minister of Domestic Trade and Consumer protection. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 2. The following persons are added to the list of natural and legal persons, entities or bodies set out in Section A of Annex I to Decision 2013/255/CFSP: Name Identifying information Reasons Date of listing 180. Ahmad al-Qadri Date of birth: 1956 Agriculture and Agrarian Reform Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 181. Suleiman Al Abbas Oil and Mineral Resources Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 182. Kamal Eddin Tu'ma Date of birth: 1959 Industry Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 183. Kinda al-Shammat (a.k.a. Shmat) Date of birth: 1973 Social Affairs Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 184. Hassan Hijazi Date of birth: 1964 Labour Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 185. Ismael Ismael (a.k.a. Ismail Ismail, or Isma'Il Isma'il) Date of birth: 1955 Finance Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 186. Dr Khodr Orfali (a.k.a. Khud/Khudr Urfali/Orphaly) Date of birth: 1956 Economy and Foreign Trade Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 187. Samir Izzat Qadi Amin Date of birth: 1966 Internal Trade and Consumer Protection Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 188. Bishr Riyad Yazigi Date of birth: 1972 Tourism Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 189. Dr Malek Ali (a.k.a. Malik) Date of birth: 1956 Higher Education Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 190. Hussein Arnous (a.k.a. Arnus) Date of birth: 1953 Public Works Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 191. Dr Hassib Elias Shammas (a.k.a. Hasib) Date of birth: 1957 State Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014